UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2015 Commission File Number: 001-34677 SCORPIO TANKERS INC. (Translation of registrant’s name into English) 9, Boulevard Charles III, Monaco 98000 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F R Form 40-F £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b) (1): £. Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): £. Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached to this Report on Form 6-K as Exhibit 99.1 is a press release issued by Scorpio Tankers Inc. (the "Company") on November 4, 2015 announcing financial results for the third quarter of 2015 and declaration of a quarterly dividend. Additionally, on May 27, 2015, Mr. Filippo Lauro was appointed to serve as an executive officer of the Company with the title of Vice President. He joined the Scorpio group of companies, or Scorpio Group, in 2010 and has continued to serve there in a senior management position. Prior to joining the Scorpio Group, Mr. Filippo Lauro was the founder of and held senior executive roles in several private companies, both in his native Italy and abroad, primarily active in real estate, golf courses and resorts development. Mr. Filippo Lauro is the brother of the Company’s Chairman and Chief Executive Officer, Mr. Emanuele Lauro. The information contained in this report on Form 6-K is hereby incorporated by reference into the Company’s registration statement on Form F-3 (File No.333-186815) filed with the Securities and Exchange Commission on February 25, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SCORPIO TANKERS INC. (registrant) Dated: November 5, 2015By:/s/ Brian Lee Brian Lee Chief Financial Officer
